DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 30 November 2020, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  

Amendment and Response
	The ‘Amendment and Response’, filed 07 December 2020, has been ENTERED and the allegations/arguments presented have been fully considered.

Status of Claims
	Claims 1-67 are canceled.
	Claims 68, 69, 71, and 83 are amended.
	Claims 85 and 86 are added.


Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 28 May 2021, 12 March 2021, 14 January 2021, and 30 November 2020, have been fully considered.
 
Response to Allegations/Arguments directed to ‘Objection to the Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’, and ‘Objection to the Specification, Missing Sequence Identifier’, and ‘Notice to Comply with Sequence Rules’
	The ‘Amendment and Response’ (p7-8), filed 07 December 2020, alleges/argues a substitute specification listing incorporating the sequences set forth in application is submitted.  Further, the Substitute Specification adds sequence identifiers to Tables 3, 4, and 5 and removes “www” from page 98.  Additionally, the shading in Table 5 is removed and replaced with bold font.  Lastly, typographical errors found in labeling of Tables 10 and 11 are corrected.  In view of the submission of the Substitute Specification, these objections are withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(a), New Matter – Natural Type I Spacer Nucleotide Sequence’
The ‘Amendment and Response’ (p8-10), filed 07 December 2020, submits claim 68 is amended to recite “wherein the at least one spacer nucleotide sequence is increased in length by about 1 to about 100 nucleotides when compared to a normal spacer length” and claim 71 is amended to recite “95% sequence identity”.  It is alleged/argued that a person of skill in the art 

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Amendment and Response’ (p11), filed 07 December 2020, alleges/argues claim 68 is amended to clarify that the “at least one spacer nucleotides sequence is increased in length by about 1 to about 100 nucleotides when compared to a normal spacer length”.  It is submitted that the specification explains that a longer spacer nucleotide sequence complementary to a target nucleotide sequence derived from a single target gene when introduced into an organism or cell can result in increased repression as compared to a shorter spacer nucleotide sequence that is complementary to the same target nucleotide sequence derived from the same target gene.  In view of the amendments to claim 68 the allegations/arguments are found persuasive and, thus, this rejection is withdrawn.

Objection to Claim
Minor Informality/Typographical Error
	Amended claim 71 is objected to because of minor informalities/typographical errors.  Claim 71 is indicated as being amended to replace the reference to “Tables” to “SEQ ID NOs:”.  
 	Claim 72 is objected to because of a missing period (“.”) at the end of the claim.  Accordingly, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	New claim 86 recites the limitation “wherein the at least one spacer nucleotide sequence is increased in length by 6, 12, 18, 24, 30, or 36 nucleotides” which is considered vague and indefinite in light of the recited spacer nucleotide sequence range of claim 68.  Claim 68, which claim 86 directly depends from, provides that the at least one spacer nucleotide sequence “is increased in length by about 1 to about 100 nucleotides”.  Therefore, it is unclear whether the spacer nucleotide sequence referred to in claim 86 is one that is first defined in claim 68 or is intended to be further define the range of the spacer nucleotide sequence.  One interpretation is that the spacer nucleotide sequence of claim 68 is increased by 100 nucleotides and the recited 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2014/0315985
Claims 68-70 and 72-86 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0315985 (see attached ‘PTO-892’; “MAY”).
The claims are directed to a method for repressing expression of a target gene in a bacterium or an archaeon comprising the introduction of (a) a first nucleic acid sequence encoding at least three polypeptides of a Type I CASCADE; and (b) a second nucleic acid sequence 
MAY discloses methods utilizing nucleic acid-targeting nucleic acids.  (Title; Abstract.)
	Regarding claims 68, 69, 70, 71, and 84, MAY discloses the introduction of nucleic acid sequences encoding polypeptides of Type I CASCADE (e.g., I-A to I-B) along with the introduction of nucleic acids comprising two or more repeat nucleotide sequences and at least one spacer nucleotide sequence into bacterial (e.g., E. coli) or archaeon cells.  (Abstract; ¶ [0146]-[0147], [0169], [0206], [0215]-[0217], [0229]-[0237], [0281], [0282]-[0302], [0380], [0388], [0830], [0876]; Table 1.)   MAY provides for the nucleic sequences encoding the polypeptides of Type I CASCADE to be a tandem fusion polypeptide that comprises at least three polypeptides of a Type I CASCADE (e.g., Csy4, Cas5, Cas6) in the disclosed vector.  (¶ [0017], [0066], [0269], [0745], [0960], [0976], [0983].)  MAY further provides for the inclusion of spacer extensions to a spacer (e.g., normal spacer), where the spacer extension sequences may be of various lengths (e.g., 1 to 100).  (¶ [0283]-[0285], [0290]-[0294].)  MAY indicates the inclusion of spacer extensions can contribute to additional functionality to the nucleic acid-targeting nucleic acid by providing for a stability and/or a location for modification.  (Id.)  MAY indicates that the disclosed site-directed polypeptide can be utilized to regulate endogenous gene expression, both through activation and repression of endogenous gene transcription.  (¶ [0498].)

	Regarding claims 74 and 75, MAY provides for the CRISPR arrays to comprise at least two spacer nucleotide sequences where the first spacer sequence complementary to a first target site and the second spacer complementary to a second target site or where the first spacer sequence complementary to a first target gene and the second spacer being complementary to a second target nucleotide sequence in a second target gene.  (¶ [0046], [0088], [0176], [0300], [0343]-[0348], [0353]-[0358], [0361]-[0369]; Figure 2.) MAY indicates that the disclosed site-directed polypeptide can be utilized to regulate endogenous gene expression, both through activation and repression of endogenous gene transcription (i.e., modulating expression).  (¶ [0498].)
	Regarding claims 76-79, MAY provides for the nucleic acid targeting nucleic acid(s) to target various sequences, such as all or part of a promoter sequence, a coding strand of a transcribed region of the target gene, etc.  (¶ [0282]-[0290], [0776].)
	Regarding claims 80 and 81, MAY provides for the nucleic acid sequences to be present in either on the same or in different expression cassettes/vectors.  (¶ [0029]-[0031], [0061], [0960], [0964], [0987].)
Regarding claim 82, MAY provides for the transient or stable expression in the host cell.  (¶ [0726], [0775].)

	Regarding claim 85, MAY indicates various nucleotide lengths for the spacer nucleotide (e.g., about 32 to about 100 nucleotides).  (¶ [0292], [0400]-[0420].)
	Regarding claim 86, MAY provides for the inclusion of spacer extensions of various lengths (e.g., 6, 12, 18, 24, 30 or 36 nucleotides).  (¶ [0299], [0400]-[0420].)
	Accordingly, MAY anticipates the claimed invention.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2014/0315985 further in view of U.S. Patent Application Publication No. 2016/0186214
Claims 68-86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0315985 (see attached ‘PTO-892’; “MAY”) as applied to claims 68-70 and 72-86 further in view of U.S. Patent Application Publication No. 2016/0186214 (see attached ‘PTO-892’; “BROUNS”).
MAY is applied from the above ‘Claim Rejections – 35 U.S.C. § 102’.  While MAY does teach and suggest teach methods of introducing a nucleic acid sequence encoding at least three polypeptides of a Type I CASCADE along with a nucleic acid sequence encoding two or more repeat nucleotide sequences and at least one spacer nucleotide sequence that is complementary to a target nucleotide sequence to a target gene and where the at least one spacer nucleotide sequence is increased in length by about 1 to about 100 nucleotides when compared to a normal spacer length into a bacterium or archaeon resulting in repression of expression of the target 
Regarding claim 71, BROUNS indicates the disclosed ribonucleoproteins can be utilized as genetic engineering tools for precise cutting of nucleic acids in homologous recombination, non-homologous recombination end joining, gene modification, gene integration, mutation repair or for their visualization, transcriptional activation or repression.  (Abstract; ¶ [0003], [0061].)  BROUNS indicates the co-expression of the CASCADE subunits Cse1, Cse2, Cas7, Cas5, and Cas6e (i.e., Type I-E CASCADE as recited in claim 71) results in the ability to cleave target nucleic acids.  (¶ [0165]-[0169].)
In view of the teachings of MAY and BROUNS (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the polypeptides of the Type I CASCADE as disclosed in BROUNS in the methods utilizing nucleic acid-targeting nucleic acids of MAY, since BROUNS provides one in the art some teaching, suggestion, or motivation to utilize the various combination of Type I CASCADE for transcriptional repression.  (Abstract; ¶ [0003], [0061].)  Further, MAY and BROUNS are directed to methods of applying CRISPR systems for repressing transcriptional expression of a target gene and, thus, are drawn to the same purpose and/or outcome.  Additionally, MAY and BROUNS are both assigned to CARIBOU BIOSCIENCES and one in the art would simply look to similar technologies from the same assignee to improve upon and/or combine.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636